IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11144
                        Conference Calendar



ARCHIE D. WRIGHT,
                                         Plaintiff-Appellant,

versus

JOE SMITH, Assistant Warden;
WAYNE SCOTT, Director, Texas Department
of Criminal Justice, Institutional Division,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-1521-L
                       - - - - - - - - - -
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Archie D. Wright, Texas prisoner # 203700, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2).   Wright argues that

he is unlawfully imprisoned and should have been released on

parole on March 27, 1998, but the defendants conspired to revoke

his parole and prevent his release from custody.   He also argues

that after being transferred to the Ellis Unit, prison officials




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11144
                                 -2-

retaliated against him when they denied adequate medical care and

ignored his medical restrictions.

     Wright has failed to demonstrate that his confinement has

been invalidated; therefore, his claim of unlawful imprisonment

is not cognizable under § 1983.     See Heck v. Humphrey, 512 U.S.
477, 486-87 (1994); McGrew v. Texas Bd. of Pardons & Paroles, 47
F.3d 158, 161 (5th Cir. 1995).    Neither of the defendants named

in Wright’s complaint work at the Ellis Unit.    Thus, they could

not have retaliated against Wright by failing to provide medical

care while Wright was incarcerated at the Ellis Unit.    Moreover,

Wright’s mere personal belief that the named defendants were

responsible for the alleged retaliation is insufficient to state

a claim for relief under § 1983.    See Johnson v. Rodriguez, 110
F.3d 299, 310 (5th Cir. 1997).

     Wright’s appeal is without an arguable basis in fact or law.

Accordingly, his appeal is DISMISSED AS FRIVOLOUS.     See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    The district court’s

dismissal as frivolous under § 1915 counts as a strike against

Wright.    See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).    This court’s dismissal counts as another strike.   Id.     If

Wright accumulates three strikes, he may not proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is in imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).   Wright is cautioned

to review any pending appeals to ensure that they do not raise

frivolous issues.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.